Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 17, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  160510 & (23)(25)(26)(29)(32)(33)                                                                      David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160510
                                                                   COA: 348609
Bay CC: 16-010352-FH
  MICHAEL JAMES DEARDOFF,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motions for immediate consideration and to add issues
  are GRANTED. The application for leave to appeal the September 11, 2019 order of the
  Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions
  for habeas corpus and for superintending control are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 17, 2019
         t1216
                                                                              Clerk